PRINCIPAL EXECUTIVE VARIABLE UNIVERSAL LIFE II VARIABLE UNIVERSAL LIFE INSURANCE POLICY Issued by Principal Life Insurance Company (the “Company”) through its Principal Life Insurance Company Variable Life Separate Account This prospectus is dated May 1, 2013. This prospectus describes an individual flexible variable universal life insurance policy offered by the Company. The Policy is for use by corporations, employers, trusts, associations, or similar entities. This Policy is designed for financing non-qualified executive deferred compensation plans, salary continuation plans, post employment benefits, or similar purposes. As in the case of other life insurance policies, it may not be in your best interest to buy this Policy as a replacement for, or in addition to, existing insurance coverage. The Policy involves investment risk, including possible loss of principal. This prospectus provides information that you should know before buying a Policy. It is accompanied by current prospectuses for the underlying mutual funds that are available as investment options under the Policy. Please read these prospectuses carefully and keep them for future reference. The Securities and Exchange Commission (“SEC”) has not approved or disapproved this security or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Not all the benefits, programs, features and investment options described in this prospectus are available or approved for use in every state. This prospectus offers a Policy which may not be available in all states and is not an offer to sell or solicitation of an offer to buy the Policy in states in which the offer or solicitation may not be lawfully made. No person is authorized to give any information or to make any representation in connection with this Policy other than those contained in this prospectus. 1 TABLE OF CONTENTS Page SUMMARY: BENEFITS AND RISKS 4 POLICY BENEFITS 4 POLICY RISKS 5 SUMMARY: FEE TABLES 7 GLOSSARY 10 CORPORATE ORGANIZATION AND OPERATION 12 CHARGES AND DEDUCTIONS 14 Premium Expense Charge (Sales Charge and Taxes) 14 Transaction Fee for Unscheduled Partial Surrender 15 Transfer Fee for Unscheduled Division Transfer 15 Monthly Policy Charge 15 Optional Insurance Benefits Charges 16 Net Policy Loan Charge 17 Underlying Mutual Fund Charges 17 GENERAL DESCRIPTION OF THE POLICY 17 The Contract 17 Rights under the Policy 17 Policy Limitations 18 Optional Insurance Benefits 21 Reservation of Rights 23 Right to Exchange 23 Suicide 23 Delay of Payments or Transfers 23 PREMIUMS 24 Payment of Premiums 24 Premiums Affecting Guarantee Provisions 25 Premium Limitations 25 Allocation of Premiums 26 DEATH BENEFITS AND POLICY VALUES 27 Death Proceeds 27 Death Benefit Options 29 Change in Death Benefit Option 29 IRS Definition of Life Insurance 31 Maturity Proceeds 32 Adjustment Options 33 Policy Values 33 SURRENDERS AND PARTIAL SURRENDERS 34 Surrenders 34 Examination Offer (Free-Look Provision) 35 LOANS 36 Policy Loans 36 Loan Account 36 Loan Payments 37 POLICY TERMINATION AND REINSTATEMENT 37 Policy Termination (Lapse) 37 Reinstatement 38 TAX ISSUES RELATED TO THE POLICY 39 2 GENERAL PROVISIONS 41 Frequent Trading and Market-Timing (Abusive Trading Practices) 41 Purchase Procedures 42 Special Purchase Plans 43 Distribution of the Policy 43 Payments to Financial Intermediaries 44 Service Arrangements and Compensation 44 Statement of Values 44 Services Available via the Telephone 44 Misstatement of Age or Gender 45 Non-Participating Policy 45 Incontestability 45 Independent Registered Public Accounting Firm 45 LEGAL PROCEEDINGS 45 TABLE OF SEPARATE ACCOUNT DIVISIONS 46 APPENDIX A - TARGET PREMIUM RATES 64 APPENDIX B - APPLICABLE PERCENTAGES (FOR LIFE INSURANCE DEFINITION TEST) 70 ADDITIONAL INFORMATION 83 3 SUMMARY: BENEFITS AND RISKS This is a brief summary of the Policy’s features. More detailed information follows later in this prospectus. Examination Offer (Free-Look Provision) Under state law, you have the right to return the Policy for any reason during the examination offer period (a “free look”). Please see page35 of this prospectus for more information. POLICY BENEFITS Death Benefits and Proceeds The Company guarantees to pay a death benefit for as long as the Policy is in force. The death proceeds are paid to the beneficiary(ies) when the insured dies. Death proceeds are calculated as of the date of death of the insured. The amount of the death proceeds is: · the death benefit plus interest (as explained in DEATH BENEFITS
